DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/19/2022 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 5, 7-8, 33-35 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without specifying traverse of a single species by telephone on 7/14/2022 is also acknowledged, in which Applicant elected the following compound species: 

    PNG
    media_image1.png
    273
    341
    media_image1.png
    Greyscale

(Compound SPI 0801308)
The elected species reads upon claims 1 and 25-27.  Claims 2-4, 21 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Allowable Subject Matter and 
Expansion of Election of Species Requirement        
As indicated above, the elected species reads upon claims 1 and 25-27.  
The elected species has been searched and is deemed to be free of the prior art and non-obvious.  And since the elected species contains written support and is enabled, claims limited to the elected species and compositions thereof would be ALLOWABLE.
Since the elected species is ALLOWABLE, the search has been expanded as called for under current Office Markush practice - a compound by compound search - to include an additional species (M.P.E.P. § 803.02).  That search revealed the following two species:

    PNG
    media_image2.png
    204
    313
    media_image2.png
    Greyscale
 wherein, in the first compound of claim 1, R1-R13 are each H; R14 is COOH; n is 1; X is N and Y is C – which reads on claim 1 (rejected below); and

    PNG
    media_image3.png
    151
    199
    media_image3.png
    Greyscale
wherein, in the first compound of claim 25, X is H and R is H – which reads on claim 25 (rejected below).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 26-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 25 is drawn to a compound having the following generic structure 
    PNG
    media_image4.png
    159
    256
    media_image4.png
    Greyscale
(referred to as Formula IV in the Specification (Page 44)) wherein X is “H, a heteroatom, an alkyl, an alkylaryl, a dialkylamine, or a heterocycle” more specifically wherein, as recited by claim 26, X is, for example, 
    PNG
    media_image5.png
    166
    574
    media_image5.png
    Greyscale
 and so on, which entail substituted heterocycles.  As such, the limitations of claim 26 do not find support in claim 25.  
Applicant should amend claim 25 so as to recite “wherein X is selected from the group consisting of H, a heteroatom, an alkyl, an alkylaryl, a dialkylamine, and an optionally substituted heterocycle”.
Claim 27 is drawn to “[a] compound of the formula in Claim 25 which is or an analog, a derivative, a prodrug, or a pharmaceutically acceptable salt thereof”.  At the outset, it is inappropriate to capitalize “Claim 25”.  Moreover, the claim is indefinite as it is unclear what is meant by “[a] compound of the formula in [c]laim 25 which is or an analog…”.  It is unclear if claim 27 is limiting the compounds of claim 25 to analogs, prodrugs, and so on, or if the compounds can be something else undefined by claim 27.
For all the foregoing reasons, claims 26-27 are rejected as indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS RN 1242875-40-6 (entered into STN on 9/27/2010).
Claim 1 is drawn to a compound having a generic formula which embraces the following compound species 
    PNG
    media_image2.png
    204
    313
    media_image2.png
    Greyscale
 wherein, in the first compound of claim 1, R1-R13 are each H; R14 is COOH; n is 1; X is N and Y is C.
The claimed compound is taught by CAS RN 1242875-40-6.
Accordingly, claim 1 is anticipated.
Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS RN 92553-91-8 (entered into STN on 12/17/1984).
Claim 25 is drawn to a compound having a generic formula which embraces the following compound species 
    PNG
    media_image3.png
    151
    199
    media_image3.png
    Greyscale
wherein, in the first compound of claim 25, X is H and R is H.
The claimed compound is taught by CAS 92553-91-8.
Accordingly, claim 25 is anticipated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611